Exhibit 10.1



Employment Agreement



Agreement effective August 1, 2002, between MapInfo Corporation, One Global
View, Troy, New York 12180 ("MapInfo" or "Company"), and GAVIN LENNOX,
("Lennox").


1.     EMPLOYMENT AND TERM



1.1          Upon execution of this Employment Agreement (the "Agreement"), it
is hereby acknowledged that this agreement and any exhibits hereto, constitute
the entire understanding between the parties, and all previously executed
employment agreements, together with any addendums previously executed by both
parties, are hereby null and void. This includes the assignment letter dated
April 22, 2002 signed both Michael J. Hickey and yourself. No waiver or
modification of the terms hereof shall be valid unless in writing and signed by
both parties and only to the extent therein set forth.



1.2          MapInfo agrees to continue employment of Lennox, and he agrees to
serve as MapInfo's Group Vice President of Strategic Business Units Operations.



1.3          Lennox shall devote his best and full-time efforts to fulfilling
his responsibilities to MapInfo. He shall use his individual expertise to the
extent possible for effective sales/profit operation of the company, as well as
the growth of the business, subject to the control, discretion and approval of
the Chief Operating Officer. In the performance of his duties, he shall make his
office in the U.S. headquarters of MapInfo.



1.4          Term. The term of this Agreement shall begin on August 1, 2002, and
continue until July 31, 2005, unless terminated by MapInfo at any time for
"Cause" in accordance with any of the following definitions for the purpose of
this Agreement, or inability to perform as set forth in Section 5 below.



2.     COMPENSATION AND BENEFITS



2.1          The Company shall pay to Lennox a salary of not less than
$135,000.00 per annum, in accordance with the standard payroll practices of the
Company. On October 1, 2002, and each October 1st thereafter during the term of
this agreement, Lennox's base salary may increase based on performance and
merit. Lennox shall be eligible to receive additional stock options commencing
on the next general company issuance (on or about January 15, 2003).



2.2          At the expiration of this Agreement, should the Company decide not
to renew, Lennox shall receive six (6) months of his then current full base
salary. Receipt of this severance payment shall be contingent upon Lennox's
execution of a Reasonable General Release of the Company, which is prepared by
the Company.



2.3          The Company shall reimburse Lennox for all reasonable out-of-pocket
expenses incurred in connection with the performance of his duties hereunder,
payable in accordance with the standard expense account procedures of MapInfo.



2.4          The Company will provide for relocation to your point of origin or
to some other mutually agreed upon location upon termination of your current
assignment. Such costs related to relocation are not to exceed $US50,000.00.



2.5          Lennox shall be entitled to participate on the same basis, subject
to the same qualifications, as other employees of the Company in any disability,
pension, life insurance, health insurance, hospitalization and other fringe
benefit plans in effect with respect to other employees of the Company, in
accordance with the written terms of said plans which shall be controlling.



2.6         While he is employed, Lennox will be eligible to earn incentive
compensation in accordance with the MapInfo Incentive Compensation Program
(hereafter, "MICP") based on the Company's and Lennox's performance during each
fiscal year as follows:



2.6.1     Incentive payments may be earned, payable quarterly, for achieving
targeted Company objectives and additional compensation will be earned for
achieving above targeted objectives as outlined each fiscal year in Lennox's
approved MICP. This incentive plan will be based on a combination of annualized
Strategic Business Unit contribution and revenue targets. At 100% of target,
your annual estimated incentive earnings will be $US118,800 per year (payable
quarterly). In exceeding targets, you will have the potential to earn up to
$US225,320 annually. Such payments are payable forty-five (45) days after the
end of the fiscal year; and



2.6.2     Lennox's annual incentive compensation target may be increased from
time to time in accordance with the normal business practices of the Company.



3.     INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION



Lennox hereby agrees to execute the most recent Employee Intellectual Property,
Confidential Information and Non-Competition Agreement which is attached hereto.



4.     IRREPARABLE INJURY



4.1        Both parties hereto recognize that the services to be rendered by
Lennox during the term of his employment are special, unique and of
extraordinary character, and Lennox acknowledges that any violation by him of
Section 3 of this Agreement may cause the Company irreparable injury.



4.2        In the event of a breach or threatened breach by Lennox of the
provisions of said Section 3, MapInfo shall be entitled to an injunction
restraining Lennox from violating the terms thereof, and from providing any
confidential information to any person, firm, corporation, association or other
entity, whether or not Lennox is then employed by, or an officer, director, or
owner thereof.



4.3        Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Lennox.



5.     EARLY TERMINATION



Definititions for purposes of this Agreement:



"Cause"

shall be defined and limited to (i) the willful and continued failure by Lennox
to substantially perform his duties hereunder (other than any such failure
resulting from Lennox's incapacity due to physical or mental illness), or (ii)
conviction for any crime other than simple offenses or traffic offenses; (iii)
breach of Lennox's fiduciary responsibilities to the Company; (iv) conduct
reflecting moral turpitude; (v) commission of fraud or gross misconduct in
Lennox's dealings with or on behalf of the Company; (vi) breach of any duty of
confidentiality owed the Company.





"Change in Control of the Company"

shall mean an acquisition (directly or indirectly)



resulting in more than 50% of the Company's voting stock or assets being
acquired by one or more entities that thereby gain management control of the
Company. This section shall govern in case of any conflict between the wording
of this Agreement and the wording of the plan under which any options were
granted to Lennox.



"Good Reason"

shall mean a failure by the Company to comply with any material provision of
this Agreement which has not been cured within ten (10) days after Lennox has
given written notice of such noncompliance to the Company.





"Notice of Termination"

shall mean a written notice to the other party that Lennox is terminating or to
be terminated for one of the reasons set forth in this Agreement.





5.1         Lennox's employment hereunder may be terminated prior to the
Contract Expiration Date under any one of the following circumstances:



5.1.1     the death of Lennox;



5.1.2     a mental, physical or other disability or condition of Lennox which
renders him incapable of performing his obligations under this Agreement for a
period of three (3) consecutive months;



5.1.3     by Lennox for either (i) Good Reason or (ii) a Change in Control of
the Company;



5.1.4     by the Company for Cause.



5.2         Any termination of Lennox's employment by the Company or by Lennox
shall be communicated by written Notice of Termination to the other party
hereto.



5.3         "Date of Termination" shall mean:



5.3.1     if Lennox's employment is terminated by his death, the date of his
death;



5.3.2     if Lennox's employment is terminated by reason of the event specified
in subsection 5.1.2. above, sixty (60) days after Notice of Termination is given
(provided that Lennox shall not have returned to the performance of his duties
on a full-time basis during such sixty-day (60) period;



5.3.3     if Lennox's employment is terminated for Cause pursuant to subsection
5.1.4. above, the date the Notice of Termination is given or later, if so
specified in such Notice of Termination; and



5.3.4     if Lennox's employment is terminated for any other reason, the date on
which a Notice of Termination is given.



5.4         If within thirty (30) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date fixed, either by arbitration award or by a final judgment, order or decree
of a court of competent jurisdiction.



6.     COMPENSATION UPON EARLY TERMINATION OR DISABILITY



6.1         During any period that Lennox fails to perform his duties hereunder
as a result of incapacity due to physical or mental illness ("disability
period"), Lennox shall continue to receive his full base salary at the rate then
in effect for such period until his employment is terminated pursuant to 5.1.2
above, provided that payments so made to Lennox during the disability period
shall be reduced by the sum of the amounts, if any, payable to Lennox at or
prior to the time of any such payment under disability benefit plans of the
Company and which were not previously applied to reduce any such payment.



6.2         If Lennox's employment is terminated by his death, the Company shall
have no further payment obligations to Lennox other than those arising from his
employment prior to his death.



 

6.3         If Lennox's employment shall be terminated for Cause, the Company
shall pay Lennox his full base salary through the Date of Termination at the
rate in effect at the time Notice of Termination is given, and any incentive
compensation earned under Section 2.6 through the Date of Termination.
Thereafter, the Company shall have no further obligations to Lennox under this
Agreement.



6.4         If Lennox shall terminate his employment by resigning, the Company
shall pay Lennox his full base salary for three (3) months from the Date of
Termination at the rate in effect when the Notice of Termination is given.
Receipt of this severance payment shall be contingent upon Lennox's execution of
a Reasonable General Release of the Company, which is prepared by the Company.


6.5         If Lennox's employment shall be terminated by MapInfo for reasons
other than those specified in Sections 5.1.2, 5.1.3 or 5.1.4 above, then:



6.5.1   At his choice, Lennox can either: (1) continue to be paid his full base
salary, plus target incentive, for the remaining period in his contract (but, in
no case, less than one year), or (2) opt to receive a lump-sum payment
equivalent to one-year's salary, based on his actual highest annual base, plus
incentive, earnings of the immediate past three-year period; and



6.5.2   the Company shall continue Lennox's health and dental insurance coverage
for six (6) months following the Date of Termination on the same terms as
provided to other MapInfo employees.



6.5.3   Provision of the above severance payments and benefits shall be
contingent upon Lennox's execution of a Reasonable General Release of the
Company, which is prepared by the Company.



6.6         Upon any change in control of the Company, where Lennox is not the
surviving Group Vice President of Strategic Business Unit Operations, or is
offered a position not acceptable to him, then, at his option, his employment
shall terminate upon such change in control, and:



6.6.1     Lennox shall either:

(1) continue to receive his full base salary plus his incentive earnings target
(as outlined in sections 2.6.1 above) for the remaining period in his contract
(but, in no case, less than one year); or

(2) opt to receive a lump-sum payment equivalent to his highest one-year (of the
immediate past three-year period) full base salary, while employed by MapInfo,
plus actual incentive earnings,

both payable by the company; and



6.6.2   the controlling company shall continue Lennox's health and dental
insurance coverage for the applicable period stated in section 6.6.1 on the same
terms as provided to other company employees.



6.6.3   provision of the above severance payments and benefits shall be
contingent upon Lennox's execution of a Reasonable General Release of the
controlling company, which is prepared by the controlling company.



6.7         Upon any change in control of the Company, all unexpired and
unvested options of Lennox to purchase common stock of the company shall
immediately vest as of the date of such change in control, for such period of
time and upon such terms as are provided in the plan under which the options
were granted.



7.     NOTICES



All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth in the
records of the company. Notices to MapInfo shall be addressed to the attention
of the Chairman of MapInfo Corporation, with a copy to the President and CEO of
MapInfo Corporation.



8.     SUCCESSORS



8.1         Under this Agreement, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all, or substantially all, of
the Company's business and/or assets, will be required to expressly assume and
agree to comply with this Agreement in the same manner and to the same extent
that the Company would be required to comply as if no such succession had taken
place. Failure of the Company (or any successor to its business and/or assets)
to obtain such agreement prior to the effectiveness of any such succession
shall, at Lennox's option to treat it as such, be a breach of this Agreement,
except for the purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.



8.2         This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns; provided, however, that except as
provided in this Section 8, this Agreement may not be assigned by either of the
parties hereto. If Lennox should die while any amounts would still be payable to
him, all such amounts earned, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Lennox's designee or, if there be
no such designee, to Lennox's estate.



9.     ARBITRATION



9.1         Except as otherwise provided in Section 4 above, any dispute or
claim relating to or arising out of employment with the Company, whether based
on contract, tort or otherwise, but not including statutory claims, shall be
subject to final and binding arbitration in the State of New York in accordance
with the applicable commercial arbitration rules of the American Arbitration
Association in effect at the time the claim or dispute arose.



9.2         The arbitrator shall have jurisdiction to determine any such claim,
and may grant any relief authorized by law. Their binding decision is based on,
and supported by, written findings of fact and conclusions of law.



9.3     Any claim or dispute subject to arbitration shall be deemed waived, and
shall be forever barred, if arbitration is not initiated within twelve (12)
months of the date the claim or dispute first arose.



10.     GOVERNING LAW AND FORUM



This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof,
and the parties herein consent to the exclusive jurisdiction of the New York
State Supreme Court, County of Rensselaer, or the United States District Court
for the Northern District of New York, as may be applicable.



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.



 

 

MAPINFO CORPORATION




/s/Gavin Lennox                             
GAVIN LENNOX
Group Vice President of Strategic Business
Unit Operations




/s/ Michael J. Hickey                         
BY: MICHAEL J. HICKEY
      Chief Operating Officer

       